DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Remarks filed on 5/2/2022. However, a new rejection is presented for the following reasons of record.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 5-8, 11-13, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe Shigeki et al., CN 103173148 (machine translation), in view of Nakai et al., JP 2009037833 (machine translation).
Regarding claim 1, Kawabe Shigeki et al., teaches a cell (abstract; 0002) comprising, a first electrode and a second electrode (abstract) which are arranged at an interval (Fig. 1-3), wherein the cell is formed by winding or stacking a separator is disposed between the first electrode (Fig. 3; 0147),  and the second electrode (Fig. 3); wherein the first electrode comprises a first current collector (abstract; 0005), the first current collector comprises a coated region coated with a first active material and an uncoated region without coating the first active material (0005-0010); the uncoated region is at least partially provided with an insulating layer (Fig. 3); and an adhesion between the insulating layer (0002) and the first current collector is 0.05 N/10mm (5 N/m)  or more (abstract; 0013) (substrate 1; pressure sensitive adhesive layer 2, 21, 22; electrode terminal 4; positive plate 5; negative plate 6; isolation film 7; active material 8; pressure-sensitive adhesive tape 31, 32). 
Kawabe Shigeki et al., does not teach the insulating layer has a porosity of about 12% to about 25%.
Nakai et al., teaches a battery cell (abstract) having an insulating layer (insulating layer 18) (0024) with a porosity of 30% (0024; 0048) or a porosity of 26% (0046).
Therefore it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the electrochemical cell of Kawabe Shigeki et al., with an insulating layer with a porosity of 26%  as taught by Nakai et al., because a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
One of ordinary skill in the art would have been motivated to make the modification to provide
an insulating layer with a porosity in the claimed range because Nakai et al., teaches “it is preferable that the porosity of the heat-resistant insulating layer is equal to or higher than the porosity of the positive electrode mixture or the negative electrode mixture
coated on the current collector.” (0010).
Regarding claim 2, Kawabe Shigeki et al., teaches the insulating layer comprises an insulating material (isolation film) (0144). Regarding claim 3, Kawabe Shigeki et al., teaches the insulating layer further comprises an adhesive (0041-0047).
Regarding claim 5, Kawabe Shigeki et al., does not teach the weight percentage of the insulating material to the adhesive is about 50%:50% to about 90%:10%.
However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).Regarding claim 6, Kawabe Shigeki et al., teaches the insulating layer is a hot melt adhesive (0055-0056).  Regarding claim 7, Kawabe Shigeki et al., teaches the insulating material comprises at least one of a polymer material; the polymer material comprises at least one of resin (0052). 
Regarding claim 8, Kawabe Shigeki et al., teaches the adhesion between the insulating layer and the first current collector is 0.05 N/10mm (5 N/m)  or more (abstract; 0013).Regarding claim 11, Kawabe Shigeki et al., teaches a battery (abstract), comprising a cell (abstract; 0002), an electrolyte (0022), and a housing (0026), wherein the housing encloses the cell (0077-0078; 0147); wherein the cell is formed by winding (Fig. 3) a first electrode and a second electrode which are arranged at an interval (Fig. 3), a separator is disposed between the first electrode and the second electrode (0077-0078); wherein the first electrode comprises a first current collector (aluminum foil) (0123-0126), the first current collector comprises a coated region coated with a first active material (0078) and an uncoated region without coating the first active material (0078; 0081); the uncoated region is at least partially provided with an insulating layer (0111-0118); and an adhesion between the insulating layer and the first current collector is 0.05 N/10mm (5 N/m)  or more (abstract; 0013) (substrate 1; pressure sensitive adhesive layer 2, 21, 22; electrode terminal 4; positive plate 5; negative plate 6; isolation film 7; active material 8; pressure-sensitive adhesive tape 31, 32).
Kawabe Shigeki et al., does not teach the insulating layer has a porosity of about 12% to about 25%.
Nakai et al., teaches a battery cell (abstract) having an insulating layer (insulating layer 18) (0024) with a porosity of 30% (0024; 0048) or a porosity of 26% (0046).
Therefore it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the electrochemical cell of Kawabe Shigeki et al., with an insulating layer with a porosity of 26%  as taught by Nakai et al., because a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
One of ordinary skill in the art would have been motivated to make the modification to provide
an insulating layer with a porosity in the claimed range because Nakai et al., teaches “it is preferable that the porosity of the heat-resistant insulating layer is equal to or higher than the porosity of the positive electrode mixture or the negative electrode mixture
coated on the current collector.” (0010). 
Regarding claim 12, Kawabe Shigeki et al., teaches the insulating layer comprises an insulating material (0043-0046).   Regarding claim 13, Kawabe Shigeki et al., teaches the insulating layer further comprises an adhesive (0041-0047).
Regarding claim 15, Kawabe Shigeki et al., does not teach the weight percentage of the insulating material to the adhesive is about 50%:50% to about 90%:10%.
However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).Regarding claim 16, Kawabe Shigeki et al., teaches the insulating layer is a hot melt adhesive (0055-0056).  Regarding claim 17, Kawabe Shigeki et al., teaches the insulating material comprises at least one of a polymer material, the polymer material comprises at least one of resin (0052). Regarding claim 18, Kawabe Shigeki et al., teaches the adhesion between the insulating layer and the first current collector is 0.05 N/10mm (5 N/m)  or more (abstract; 0013; 0069).

Response to Arguments
3.	Applicant’s arguments with respect to above claim(s) have been considered but are moot because the new ground of rejection relies on a new secondary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727